DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendments filed on 03/31/2021 are responded in this office action. Claims 1, 5 and 9 have been amended. Claims 2 and 10 were previously cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2015/0248254] in view of YAKOVENKO et al. [US 2015/0301955] and in further view of Sotoyama et al. [US 2014/0164698].
Claim 1 is rejected over Matsunaga, Sotoyama and YAKOVENKO.
Matsunaga teaches “A disk access method, performed by a host, the host connected to a storage device, a logical unit (LU) mounted to the host,” [Fig. 1] (Fig. 1 shows disk access mechanism, the hos is connected to storage system. One Logical unit [VVOL 10] is mounted to the host. The storages have virtual volume, therefore they have virtual address space.)
“generating an input/output (IO) request for accessing the LU, the IO request carrying a virtual address of to-be-accessed data stored in the LU;” as “Using the selected access path, the higher-level apparatus transmits an access request designating the address of the access destination virtual area.” [Abstract] (Access requests [i.e., I/O requests] are sent to destination virtual area [i.e., logical units].)
“determining, based on the virtual address, a first virtual address space into which the virtual address falls;” as “In the virtual address 135b, the addresses of predetermined virtual areas constituting the VVOLs corresponding to the LUNs are stored.” [¶0067] (The virtual address is used for identifying the address in the VVOL.)
“determining, based on the first virtual address space, a first access path corresponding to the first virtual address space; and delivering, along the first access path, the IO request to a controller of the storage device to which the access path points.” as “Upon receipt of a request to access the virtual areas in a VVOL from the application 131, the multipath management software 
Matsunaga does not explicitly teach the LU comprising the least two virtual address spaces, and the method comprising:
obtaining each controller corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;
establishing and storing a correspondence between each virtual address space and each access path that points to each controller corresponding to each virtual address space, the at least two virtual address spaces in the LU having correspondences with different access paths from each other, and the at least two virtual address spaces in the LU all being accessible by the host;
However, YAKOVENKO teaches “the LU comprising the least two virtual address spaces, and the method comprising:” as “First access path 116 may include, for example, a first kernel configured to operate on the HLOS and support system calls by main processor 102 and assist with translation of first virtual memory space of main processor 102 to physical memory space related to first memory PD 112 in main memory 110. Similarly, second access path 118 may operate on the operating system related to coprocessor 104 and assist with translation of the 
“the at least two virtual address spaces in the LU having correspondences with different access paths from each other,” as “First access path 116 may also generally include mapping the context of main processor 102 in the HLOS to main memory 110, memory allocation in the main memory 110 for creation of first memory PD 112, and translation from first virtual memory space utilized by the HLOS on main processor 102 to physical memory space of main memory 110. … Second access path 118 may include a second kernel (not shown), configured to map arguments of coprocessor 104 from first memory PD 112 in main memory 110, and perform any related translation of physical memory space of main memory 110 to second virtual memory space of coprocessor 104.” [¶0031] (Two different access paths are pointing to two different virtual address spaces.)
“and the at least two virtual address spaces in the LU all being accessible by the host;” as “a transport layer can be implemented to manage accesses to first memory PD 112 by main processor 102 and coprocessor 104. In the illustrated example, the transport layer can manage first access path 116 and second access path 118.” [¶0029] (The main processor is synonymous to the host in this context, which can access the address spaces.)
Matsunaga and YAKOVENKO are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Matsunaga and YAKOVENKO before him/her, to modify the teachings of Matsunaga to include the teachings of YAKOVENKO with the motivation of if the first access path exists, the control device performs 
The combination of Matsunaga and YAKOVENKO does not explicitly teach obtaining each controller corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;
establishing and storing a correspondence between each virtual address space and each access path that points to each controller corresponding to each virtual address space, 
However, Sotoyama teaches “obtaining each controller corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] (Different controllers are corresponding to different virtual address space via separate address path.)
“establishing and storing a correspondence between each virtual address space and each access path that points to each controller corresponding to each virtual address space,” as “primary logical volume and the secondary logical volume of the replication logical volumes are 
Matsunaga, YAKOVENKO and Sotoyama are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Matsunaga, YAKOVENKO and Sotoyama before him/her, to modify the teachings of combination of Matsunaga and YAKOVENKO to include the teachings of Sotoyama with the motivation of the pre-transfer process differs depending on whether the transfer process is to be conducted by adding or eliminating the storage control units, or by improving the processing performance by optimizing the resource usage rate (load distribution) of the storage control units 20 in an existing configuration. [Sotoyama, ¶0119]
Claim 3 is rejected over Matsunaga, YAKOVENKO and Sotoyama.
The combination of Matsunaga and YAKOVENKO does not explicitly teach wherein the obtaining each controller corresponding to each virtual address space in the LU comprises: sending a request message to a primary controller, the request message being used to request each controller corresponding to each virtual address space in the LU, and the primary controller being configured to designate each controller corresponding to each virtual address space; and receiving, each controller identifier of each controller corresponding to each virtual address space in the LU, sent by the primary controller.
However, Sotoyama teaches “wherein the obtaining each controller corresponding to each virtual address space in the LU comprises: sending a request message to a primary controller, the request message being used to request each controller corresponding to each virtual address space in the LU, and the primary controller being configured to designate each controller corresponding to each virtual address space; and receiving, each controller identifier of each controller corresponding to each virtual address space in the LU, sent by the primary controller.” as “the primary logical volume and the secondary logical volume of the replication logical volumes are to be transferred from a first storage control unit with which a path to the virtualization device is already set, to a second storage control unit with which the path is not set, the steps of: the virtualization device setting a path to the second storage control unit; the second storage control unit preparing differential bitmaps, indicating the data difference between the primary logical volume and the secondary logical volume, in order to receive access requests; the virtualization device, upon completion of the preparation of the differential bitmaps, making a setting so that access requests of the logical volumes are made not to the first storage control unit but to the second storage control unit; the second storage control unit handing over the access requests received from the virtualization device to the first storage control unit; the first storage control unit processing the access requests received from the second storage control unit so as to reflect the access requests in a disk device; the first storage control unit performing an emergency destage for storing the data in a cache memory of the logical volumes into the disk device; and the second storage control unit, upon completion of the emergency destage, connecting to the external storage control unit and handing over access requests received from the virtualization device to the external storage control unit instead of the first storage control unit” [¶0009] (The primary storage controller receives the first request and pass it to the identified secondary controller corresponding to the logical unit.)
Claim 4 is rejected over Matsunaga, YAKOVENKO and Sotoyama.

However, Sotoyama teaches “wherein the obtaining a controller corresponding to each virtual address space in the LU comprises: receiving each controller identifier of each controller corresponding to each virtual address space in the LU, sent by a storage management device connecting the storage device and the host.” as “The logical volume No. assigned to the primary logical volume is indicated by a combination of the storage control unit No., which is the identifier of a storage control unit 20, and the logical volume No. in that frame. The same applies to the secondary volume information. This arrangement is provided because these information concern replication between and among different storage control units and the storage control units in which the logical volumes exist must be specified.” [¶0067] (Each storage controller has a specific identifier, which is used for matching logical units to corresponding storage controller.)
Claim 9 is rejected over Matsunaga, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 1.
Claim 11 is rejected over Matsunaga, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 3.
Claim 12 is rejected over Matsunaga, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 4.
Claim 13 is rejected over Matsunaga, YAKOVENKO and Sotoyama.

However, Sotoyama teaches “wherein the processor is configured to execute the instructions to store the correspondence in a table stored in the host.” [Fig. 5] (Fig. 5 shows the correspondence table which is stored in the host system.)
Claim 15 is rejected over Matsunaga, YAKOVENKO and Sotoyama.
The combination of Matsunaga and YAKOVENKO does not explicitly teach storing the correspondence in a table stored in the host.
However, Sotoyama teaches “storing the correspondence in a table stored in the host.” [Fig. 5] (Fig. 5 shows the correspondence table which is stored in the host system.)
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2015/0248254] in view of Sotoyama et al. [US 2014/0164698] and in further view of YAKOVENKO et al. [US 2015/0301955].
Claim 5 is rejected over Matsunaga, Sotoyama and YAKOVENKO.
Matsunaga teaches “A host, connected to a storage device, wherein a logical unit (LU) is mounted to the host, wherein the LU comprises at least two virtual address space, and wherein the host comprises:” [Fig. 1] (Fig. 1 shows disk access mechanism, the hos is connected to storage system. One Logical unit [VVOL 10] is mounted to the host. The storages have virtual volume, therefore they have virtual address space.)
“a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory and configured to execute the instructions to:” as “some processes are described as processes to be performed by a "program". A program is executed by a processor 
“generate an input/output (IO) request for accessing the LU, the IO request carrying a virtual address of to-be-accessed data stored in the LU;” as “Using the selected access path, the higher-level apparatus transmits an access request designating the address of the access destination virtual area.” [Abstract] (Access requests [i.e., I/O requests] are sent to destination virtual area [i.e., logical units].)
“determine, based on the virtual address, a first virtual address space into which the virtual address falls;” as “In the virtual address 135b, the addresses of predetermined virtual areas constituting the VVOLs corresponding to the LUNs are stored.” [¶0067] (The virtual address is used for identifying the address in the VVOL.)
“determine at least one access path pointing to the first controller, wherein the first controller is pointed to by the access path and is capable of accessing data corresponding to the first virtual address space,” as “Upon receipt of a request to access the virtual areas in a VVOL from the application 131, the multipath management software 132 identifies, based on the VVOL configuration information 135, the apparatus ID of the physical storage apparatus having the physical area allocated to the virtual address of the LUN corresponding to the VVOL indicated by the access request, selects the access path through which the physical storage apparatus with this apparatus ID can be directly accessed, and transmits an access request.” [¶0068] (The access path is selected in the corresponding VVOL.)
“deliver, along the access path of the IO request, the IO request to the first controller.” as “Upon receipt of a request to access the virtual areas in a VVOL from the application 131, the multipath management software 132 identifies, based on the VVOL configuration information 
Matsunaga does not explicitly teach determine, based on the first virtual address space, a first controller of the storage device and corresponding to the first virtual address space; 
wherein the at least two virtual address spaces in the LU have correspondences with different access paths from each other, and wherein the at least two virtual address spaces in the LU are all accessible by the host; and
However, Sotoyama teaches “determine, based on the first virtual address space, a first controller of the storage device and corresponding to the first virtual address space;” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] (Different controllers are corresponding to different virtual address space via separate address path.)
Matsunaga and Sotoyama are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Matsunaga and Sotoyama before him/her, to modify the teachings of Matsunaga to include the teachings of Sotoyama with the motivation of the pre-transfer process differs depending on whether the transfer process is to 
The combination of Matsunaga and Sotoyama does not explicitly teach wherein the at least two virtual address spaces in the LU have correspondences with different access paths from each other;
However, YAKOVENKO teaches, “the at least two virtual address spaces in the LU having correspondences with different access paths from each other,” as “First access path 116 may also generally include mapping the context of main processor 102 in the HLOS to main memory 110, memory allocation in the main memory 110 for creation of first memory PD 112, and translation from first virtual memory space utilized by the HLOS on main processor 102 to physical memory space of main memory 110. … Second access path 118 may include a second kernel (not shown), configured to map arguments of coprocessor 104 from first memory PD 112 in main memory 110, and perform any related translation of physical memory space of main memory 110 to second virtual memory space of coprocessor 104.” [¶0031] (Two different access paths are pointing to two different virtual address spaces.)
“and wherein the at least two virtual address spaces in the LU are all accessible by the host; and” as “a transport layer can be implemented to manage accesses to first memory PD 112 by main processor 102 and coprocessor 104. In the illustrated example, the transport layer can manage first access path 116 and second access path 118.” [¶0029] (The main processor is synonymous to the host in this context, which can access the address spaces.)
Matsunaga, Sotoyama and YAKOVENKO are analogous arts because they teach virtual address space management by memory controller.

Claim 6 is rejected over Matsunaga, Sotoyama and YAKOVENKO.
Matsunaga does not explicitly teach further comprising the processor configured to: obtain each controller corresponding to each virtual address space in each at least one LU, wherein a disk that stores data corresponding to each virtual address space belongs to each controller corresponding to each virtual address space.
However, Sotoyama teaches “further comprising the processor configured to: obtain each controller corresponding to each virtual address space in each at least one LU, wherein a disk that stores data corresponding to each virtual address space belongs to each controller corresponding to each virtual address space.” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] (Different controllers are corresponding to different virtual address space via separate address path.)
Claim 7 is rejected over Matsunaga, Sotoyama and YAKOVENKO with the same rationale of rejection of Claim 3.
Claim 8 is rejected over Matsunaga, Sotoyama and YAKOVENKO with the same rationale of rejection of Claim 4.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [US 2015/0248254] in view of YAKOVENKO et al. [US 2015/0301955] in further view of Sotoyama et al. [US 2014/0164698] and yet in further view of Zheng [US 2013/0250947].
Claim 14 is rejected over Matsunaga, YAKOVENKO, Sotoyama and Zheng.
The combination of Matsunaga, YAKOVENKO and Sotoyama does not explicitly teach wherein the processor is configured to execute the instructions to store the correspondence in a tree stored in the host.
However, Zheng teaches “wherein the processor is configured to execute the instructions to store the correspondence in a tree stored in the host.” as “The correspondence between the virtual private network and the address of the VPN server may be implemented in a correspondence table, a diagram, a tree structure, or the like.” [¶0113] (The correspondence can be stored in tree structure)
Matsunaga, YAKOVENKO, Sotoyama and Zheng are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Matsunaga, YAKOVENKO, Sotoyama and Zheng before him/her, to modify the teachings of combination of Matsunaga, YAKOVENKO and Sotoyama to include the teachings of Zheng with the motivation 
Claim 16 is rejected over Matsunaga, YAKOVENKO, Sotoyama and Zheng with the same rationale of rejection of Claim 14.
Response to Arguments
Applicant's arguments filed on 03/31/2021 have been fully considered but they are not persuasive. Applicant’s main argument is Yakovenko does not appear to teach at least two virtual address spaces in the logical unit all being accessed by the host. Examiner respectfully disagrees. In ¶0029 and Fig. 1, Yakovenko teaches two paths from processor/coprocessor for accessing memory address space. Examiner interpreted the processors as host because in the instant application Fig. 5, the host comprises a Processor 520. Therefore, the processors in Yakovenko can be considered as hosts accessing memory via different paths.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/Primary Examiner, Art Unit 2132